Title: To Thomas Jefferson from Thomas Patterson, 14 July 1807
From: Patterson, Thomas
To: Jefferson, Thomas


                        
                            Sir
                     
                            
                                14 July 1807
                            
                        
                        I have just thought that a moderate & uniform degree of pressure would be a very proper remedy for your
                            leg—as it would support the vessels & promote absorption—a piece of very fine flannel or muslin about two inches wide
                            & three or four feet in length made wet with cold vinigar & wraped up & down the leg would afford every intention
                            required
                        
                            T. Patterson
                     
                        
                        
                            cold vinigar can be applied as often as necessary without unfolding the flannel or muslin roler.
                        
                    